OPINION — AG — ** OPEN MEETING ACT — DISCIPLINARY HEARING — ATTORNEYS ** (1) THE OKLAHOMA STATE BOARD OF PUBLIC ACCOUNTANCY, UNDER 25 Ohio St. 307 [25-307], IS REQUIRED TO DELIBERATE OPENLY FOLLOWING A HEARING WITH REGARD TO A COMPLAINT BROUGHT AGAINST A REGISTRANT FOR DISCIPLINARY ACTION. (2) THE STATE BOARD OF PUBLIC ACCOUNTANCY MAY 'NOT' CONFER IN EXECUTIVE SESSION WITH ITS ATTORNEY ON LEGAL ISSUES RAISED DURING THE CONDUCT OF AN OPEN HEARING ON DISCIPLINARY COMPLAINTS. *** NOTE: THIS OPINION IS WITHDRAWN BY OPINION NO. 83-290 (MARCH 20, 1984) — OVERRULED *** (QUASI JUDICIAL PROCEEDING, OPEN MEETING ACT, VOTE, TERMINATION, JUDICIAL HEARING, PROCEEDINGS, MEMBERS, LEGAL REPRESENTATION) CITE: 25 Ohio St. 307 [25-307] (EVERETTE D. HULL) ** SEE: OPINION NO. 83-290 (1983) (UNPUBLISHED) **